DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Reason for Allowance

Claims 1, 3-8, and 10-15, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 08/23/2021 and a thorough search the closest prior arts TOME et al. (US 2017/0336882 A1), in view of Stafford et al. (US 2017/0358141 A1), and in further view of Stafford et al. (US 2015/0094142 A1),  and in further view of FAABORG et al. (US 2018/0024623 A1), and in further view of Koyama (US 2015/0370329 A1), and in further view of Nagai (US 20090289911 A1), and in further view of Bastien et al. (US 2016/0170603 A1), and in further view of Buhlmann et al. (US 2017/0228921 A1),  and in further view of Burns et al. (US 2018/0101986 A1), and in further view of KIM et al. (US 2018/0173407 A1), and in further view of Magal et al. (US 2009/0183125 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
based on  the identified distance, determine a physical characteristic of a user, the physical characteristic being related to the electronic device and the external electronic device; 
based on the at least one signal and the physical characteristic of the user, determine a field of view (FOV) for the user and based on the determined FOV, execute the stored instructions to display a-content for virtual reality (VR), as claimed in claim 1. 


With regards to independent claim 8, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
based on the identified distance, determining a physical characteristic of a user, the physical characteristic being related to the electronic device and the external electronic device; 
based on the at least one signal and the physical characteristic of the user, determining a field of view (FOV) for the user; and based on the determined FOV, displaying content for virtual reality (VR), as claimed in claim 8. 

With regards to independent claim 15, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
based on  the identified distance, determining a physical characteristic of a user, the physical characteristic being related to an electronic device and the external electronic device;
based on the at least one signal and the physical characteristic of the user, determining a field of view (FOV) for the user; 
and based on the determined FOV, displaying content for virtual reality (VR), as claimed in claim 15. 

The dependent claim 3-7, and 10-14, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628